Thompson, Farmer and Duncan, JJ., dissenting: We are convinced that plaintiff in error is guilty of the offense for which he was convicted and we do not consider the errors occurring on the trial of sufficient importance to demand a reversal of the judgment. The rug in question was positively identified by the employees of Marshall Field & Co. as a rug of special design, made in Japan. These employees identified the rug as one of three rugs that were missing from the rug department. There was no contention at the trial that the rug was not stolen, and we think the evidence clearly justified the conclusion that it was stolen. The contention of plaintiff in error was that he did not steal the rug, and, according to the testimony of the police officer who arrested him, he claimed that he found it. The tailor in whose shop plaintiff in error was arrested testified that plaintiff in error and Caesar came into his store carrying the packages mentioned in the opinion of the court. They came into the shop hurriedly, laid the packages down and requested that the tailor show them a suit. We think their conduct and the events immediately following justify the conclusion that they saw the police officer and hurried into the shop to prevent detection. The evidence, to our minds, clearly shows that plaintiff in error and Caesar were acting together in all that they did and that the possession of the stolen property was joint. It is our opinion that the evidence shows the rugs to have been stolen, and that the jury-was clearly justified in concluding that plaintiff in error received the stolen rugs and converted them to his own use with the knowledge that they were stolen.